                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  JEROME JUNIOR WASHINGTON,                  )
                                             )       Civil Action No. 18 – 340
                          Plaintiff,         )
                                             )
                     v.                      )       Magistrate Judge Lisa Pupo Lenihan
                                             )
  SUPERINTENDENT MR.                         )
  GILMORE, C.O. COMER and CITY               )
  OF PITTSBURGH,                             )
                                             )
                          Defendants.        )



                                  MEMORANDUM OPINION

       Currently pending before the Court is a Motion to Dismiss for Failure to State a Claim

filed by Defendant City of Pittsburgh (“the City”) on February 6, 2019. (ECF No. 22.) For the

reasons that follow, the Motion will be granted and the City will be dismissed from this action

with prejudice.

       A. Procedural History

       Plaintiff Jerome Junior Washington (“Plaintiff”) is an inmate of the Pennsylvania

Department of Corrections. On March 15, 2018, the Court received a prisoner civil rights

complaint (“the Complaint”) without a motion for leave to proceed in forma pauperis or payment

of the statutory filing fee. (ECF No. 1.) Following the Court’s issuance of a deficiency order

and administrative closure of this case, Plaintiff filed a Motion for Leave to Proceed in forma

pauperis, which the Court granted on April 12, 2018. (ECF Nos. 2, 3, 4.) As a result, the case

was reopened and the Complaint filed on April 12, 2018. (ECF No. 5.)


                                                 1
       On October 1, 2018, the undersigned issued a Report and Recommendation (“R&R”)

recommending that the Complaint be dismissed without prejudice pursuant to 28 U.S.C. §§

1915(e)(2)(B)(ii) and 1915A(b)(1). (ECF No. 11.) This recommendation was based on a

statement made by Plaintiff in the Complaint that he was still exhausting his administrative

remedies with respect to the allegations at issue. The Court entered a Memorandum Order

adopting the R&R on October 31, 2018, (ECF No. 12), but, in his written Objections to that

R&R, which were untimely filed, Plaintiff asserted that he had finished exhausting his

administrative remedies since the filing of the Complaint, (ECF No. 13). As a result, the Court

vacated it’s October 31, 2018 Order and reopened this case. (ECF No. 17.)

       The City filed a Motion to Dismiss the Complaint for Failure to State a Claim on

February 6, 2019, (ECF No. 22), and Defendants Superintendent Gilmore and CO Comer (“the

DOC Defendants”) filed an Answer to the Complaint on April 1, 2019, (ECF No. 35). While

Plaintiff was given an opportunity to file a response in opposition to the City’s Motion to

Dismiss (ECF Nos. 34, 41) no response was ever filed and the deadline in which to do so has

since passed. As such, the Motion is now ripe for review.

       B. Standard

       The United States Court of Appeals for the Third Circuit summarized the standard to be

applied in deciding motions to dismiss filed pursuant to Rule 12(b)(6):

               Under the “notice pleading” standard embodied in Rule 8 of the
               Federal Rules of Civil Procedure, a plaintiff must come forward
               with “a short and plain statement of the claim showing that the
               pleader is entitled to relief.” As explicated in Ashcroft v. Iqbal, 556
               U.S. 662, 678 (2009), a claimant must state a “plausible” claim for
               relief, and “[a] claim has facial plausibility when the pleaded
               factual content allows the court to draw the reasonable inference
               that the defendant is liable for the misconduct alleged.” Although
               “[f]actual allegations must be enough to raise a right to relief
                                                 2
                above the speculative level,” Bell Atlantic Corp. v. Twombly, 550
                U.S. 544, 555 (2007), a plaintiff “need only put forth allegations
                that raise a reasonable expectation that discovery will reveal
                evidence of the necessary element.” Fowler, 578 F.3d at 213
                (quotation marks and citations omitted); see also Covington v. Int’l
                Ass'n of Approved Basketball Officials, 710 F.3d 114, 117–18 (3d
                Cir. 2013).

Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d Cir. 2014).

        When considering pro se pleadings, a court must employ less stringent standards than

when judging the work product of an attorney. Haines v. Kerner, 404 U.S. 519, 520 (1972).

When presented with a pro se complaint, the court should construe the complaint liberally and

draw fair inferences from what is not alleged as well as from what is alleged. Dluhos v.

Strasberg, 321 F.3d 365, 369 (3d Cir. 2003). In a § 1983 action, the court must “apply the

applicable law, irrespective of whether the pro se litigant has mentioned it by name.” Higgins v.

Beyer, 293 F.3d 683, 688 (3d Cir. 2002) (quoting Holley v. Dep’t of Veteran Affairs, 165 F.3d

244, 247-48 (3d Cir. 1999)). See also Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996) (“Since this

is a § 1983 action, the [pro se] plaintiffs are entitled to relief if their complaint sufficiently

alleges deprivation of any right secured by the Constitution.”). Notwithstanding this liberality,

pro se litigants are not relieved of their obligation to allege sufficient facts to support a

cognizable legal claim. See, e.g., Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir.

2002); Riddle v. Mondragon, 83 F.3d 1197, 1202 (10th Cir. 1996).

        C. Discussion

            1. Summary of Factual Allegations

        The Complaint alleges that around noon on July 9, 2017, at which time Plaintiff was

confined in the Secure Residential Treatment Unit (“SRTU”), a form of special needs housing at


                                                    3
the State Correctional Institute Greene (“SCI-Greene”), 1 he had what he describes as a “self-

harm crisis” and attempted to cut his arm with a spoon. (ECF No. 5, ¶¶ 12-13.) At that time, CO

Comer noticed Plaintiff in his cell with blood dripping down his arm and said, “What the fuck[?]

Damn, you know . . . all they are going to do is take all [of] your property and just put a C.O. at

your door. You are not going to the P.O.C. cell because it is full[,] so let me go and tell

somebody.” Id., ¶ 13. Plaintiff claims that CO Comer returned approximately thirty minutes

later without assistance and proceeded to open the wicket on his cell door and spray him with

OC spray. Id., ¶ 14.

       Plaintiff claims that, in violation of the Eighth Amendment, CO Comer used excessive

force and was deliberately indifferent to his serious mental health needs on July 9, 2017. Id., ¶¶

15-19. As to Superintendent Gilmore, Plaintiff seeks to hold him accountable for CO Comer’s

alleged actions because he turns a blind eye to the excessive force used by his officers and

because he is ultimately responsible for the care, custody and control of all the inmates at SCI-

Greene. Id., ¶ 20. In addition to compensatory and punitive damages, he seeks the removal of

restraints and to prohibit the use of mace/OC spray on inmates in the SRTU. Id., ¶¶ 21-25.




1
  According to the Pennsylvania Department of Corrections Policy Statement on Access to
Mental Health Care, which is available to the public on their website, the SRTU “is designed to
provide management, programming, and treatment for an inmate who exhibits Serious Mental
Illness (SMI), chronic disciplinary issues, and demonstrates an inability to adapt to a general
population setting.” DOC PS 13.8.1, § 10(A)(1). It is “a secure diversionary unit for mentally ill
inmates who do not currently meet commitment criteria according to the Pennsylvania Mental
Health Procedures Act and require a setting due to their demonstrated problematic behavior in
less secure environments.” Id.

                                                  4
           2. The City of Pittsburgh

       The City moves for dismissal based on the fact that Plaintiff has failed to allege any

involvement by one of its agents or employees and also because he failed to identify a policy or

custom of the City that related to his alleged constitutional injury. (ECF No. 23, pp.2-4.) The

Court agrees.

       First, there are no factual allegations relating to the City in the Complaint, but it appears

that Plaintiff seeks to hold the City liable because he believes the injury occurred within the

City’s limits and/or because he is a resident of the City. 2 (ECF No. 5, ¶¶ 1-2.) Plaintiff,

however, is mistaken on both accounts. The alleged misconduct in this case occurred at SCI-

Greene located in Waynesburg, Pennsylvania, which is not the same municipal entity as the City.

Also, Plaintiff, as an inmate at SCI-Greene, was a resident of Waynesburg, Pennsylvania at the

time of the incident in question, and, according to his criminal dockets, prior to his incarceration,

Plaintiff was a resident of McKeesport, Pennsylvania, which is also a different municipal entity

than the City. (ECF No. 23, p.3, n.1.)

       Second, Plaintiff does not identify any City policy or custom that is responsible for his

alleged constitutional injury. See Monell v. N.Y. City Dept. of Soc. Servs., 436 U.S. 658, 691

(1978) (a plaintiff seeking to hold a municipality liable for a constitutional injury must allege

that the injury was the result of a policy or custom of that municipality). Nor could he as all of

the facts in the Complaint relate to alleged mistreatment by employees of the Pennsylvania

Department of Corrections, which is a state agency, and, had Plaintiff sued the State of


2
 Plaintiff states that he was “confined at SCI-Greene S.R.T.U. program on a[] mental health unit
in the City of Pittsburgh and the State of Pennsylvania . . . .” (ECF No. 5, ¶ 1.) He also states
that he “is and was at all relevant times mentioned herein, an adult citizen of the United States
and resident of the State of Pittsburgh/Pennsylvania.” Id., ¶ 2.
                                                  5
Pennsylvania, his claims would be barred by the Eleventh Amendment to the United States. See

Hans v. Louisiana, 134 U.S. 1 (1890); Pennhurst State School & Hospital v. Halderman, 465

U.S. 89, 100 (1984).

       Since it is clear from the face of the Complaint that the City is not a proper party, the

claims against it will be dismissed and with prejudice as it is clear that any attempt at amending

would be futile. See Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251

(3d Cir. 2007); see also Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004) (asserting that where

a complaint is vulnerable to dismissal pursuant to 12(b)(6), the district court must offer the

opportunity to amend unless it would be inequitable or futile). A separate order will issue.

       Dated: August 28, 2019.


                                                              /s/ Lisa Pupo Lenihan
                                                              Lisa Pupo Lenihan
                                                              United States Magistrate Judge




Cc:    Jerome Junior Washington
       HV-0282
       SCI Greene
       175 Progress Drive
       Waynesburg, PA 15370

       Counsel of record
       (Via CM/ECF electronic mail)




                                                 6
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  JEROME JUNIOR WASHINGTON,                  )
                                             )       Civil Action No. 18 – 340
                          Plaintiff,         )
                                             )
                     v.                      )       Magistrate Judge Lisa Pupo Lenihan
                                             )
  SUPERINTENDENT MR.                         )
  GILMORE, C.O. COMER and CITY               )
  OF PITTSBURGH,                             )
                                             )
                          Defendants.        )



                                            ORDER

                           AND NOW, this 28th day of August, 2019,

       IT IS HEREBY ORDERED that the Motion to Dismiss filed by Defendant City of

Pittsburgh (ECF No. 22) is granted.

       AND IT IS FURTHER ORDERED that Defendant City of Pittsburgh is dismissed from

this action with prejudice and the Clerk of Court is directed to terminate them from the docket.


                                                            /s/ Lisa Pupo Lenihan
                                                            Lisa Pupo Lenihan
                                                            United States Magistrate Judge



Cc:    Jerome Junior Washington
       HV-0282
       SCI Greene
       175 Progress Drive
       Waynesburg, PA 15370

       Counsel of record
       (Via CM/ECF electronic mail)
                                                 7
